DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no support or explanation as to the allegation of a lack of obvious variants.  This is not found persuasive because the applicant has not stated on the record yet that all of the species are obvious variants. They are free to do so in the next response.
Applicant also argues that there is no search burden. The Examiner respectfully disagrees. For example, in order to properly search Species C, the Examiner would have to search for a threaded structure. Properly searching Species D would not require any search of a threaded structure, but WOULD require searching for an extension at the topmost portion that extends outwardly, which is not required by Species C. The myriad of differences between the species would need to be separately searched.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
It is requested that the applicant ensures the continuity data found in the first paragraph of the specification up to date during prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Specifically, the “means for retaining an external component” is a magnet apparatus, and may even just be a magnet, or any equvialent. The “means for removably retaining the means for retaining” is merely a cavity in the implantable apparatus that can receive and retain the magnet apparatus, or any equivalent. The “means for receiving a coded signal” is an antenna, or its equivalent. The “means for compression” is a surrounding material, such as silicone.
All of these structures perform the functional language required in the claim. If the applicant wants specific features to be recited by the claims, they are welcome to amend the claims to recite those features.
Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,144,676. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,058,702. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,232,171. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,090,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 21, 24-27, 37 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hough (US 4,606,329).
Regarding claims 21 and 27, Hough discloses a cochlear implant apparatus as seen in figures 3, 5, 7 and 8. The apparatus includes a mounting element comprising a central cavity that receives and retains magnet apparatus 33, the magnet apparatus having a magnet for retaining an external component 11 against the skin and a coil antenna 32 for receiving signal and power from the external component 11 (figures 3 and 5 and Col. 6, lines 24-46). The magnet apparatus is releasably held within the 

    PNG
    media_image1.png
    270
    855
    media_image1.png
    Greyscale
 
The magnet apparatus further includes an extension at a topmost portion of the magnet apparatus that extends outwardly in a lateral direction, as seen in annotated figure 5 below:

    PNG
    media_image2.png
    270
    855
    media_image2.png
    Greyscale

Regarding claims 24-26, the apparatus is circular, thus the male and female portions have a curved section lyinh on a plane normal to the longitudinal axis of the magnet apparatus (see figures 3 and 5).
Regarding claim 38, once could certainly use a tool to assist in removing the magnet apparatus from the cavity. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .
Claims 21, 37-42 and 44 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Duncan et al. (US 7,231,252, hereinafter Duncan).
Regarding claims 21, 37 and 39-42, Duncan discloses a device 16 that can be used as a hearing prosthesis to stimulate the cochlear nerves, if so desired by a user (Col. 9, lines 30-40). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The device includes an implantable apparatus as seen in figure 5 that includes a magnet apparatus 98 that is a magnet in a casing for retaining an external component  against the skin (Col. 12, lines 44-67). As seen in figure 5, a male portion of the magnet apparatus fits within a female portion/cavity/recess to be retained in the implantable apparatus unless it has be removed for an MRI by pulling the magnet up and out of the cavity (Col. 12, lines 44-67). The magnet apparatus further includes an extension at a topmost portion of the magnet apparatus that extends outwardly in a lateral direction (see figure 5). A coil antenna 48 is for receiving signal and power from the external component (Col. 10, lines 37-44).
Regarding claim 38, once could certainly use a tool to assist in removing the magnet apparatus from the cavity. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Regarding claim 44, the sidewalls of the cavity/recess interfere with the magnets ability to leave the cavity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28 and 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Faltys et al. (US 6,308,101, hereinafter Faltys).
Duncan discloses the applicant’s basic invention, as described above, but is silent as to using a compressive silicone surrounding material. Attention is directed to the Faltys reference, which also discloses an implantable medical stimulator (and thus is analogous art) with a magnet apparatus 226 (Col. 13, lines 43-67) that can be removed from a cavity of the implant for an MRI procedure (Col. 18, lines 18-59 and Col. 19, lines 33-38). The device is surrounded by a silicone body 316 (Col. 18, lines 43-59 and Col. 19, lines 33-38), silicone being naturally springy and compressive. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s invention to modify Duncan to include the silicone surrounding of Faltys in order to provide an extra layer of protection from fluids of the body.
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-36 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792